Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Konczal on 12/09/2021.
The application has been amended as follows: 
In claim 16, on line 6 replace “collect fingerprint data when the fingerprint” with “collect fingerprint immediately when the fingerprint”.

 
Response to Amendment

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 12/01/2021, with respect to the pending claims have been fully considered and are persuasive.  The rejection of the pending claims has been withdrawn. 
Allowable Subject Matter
Claims 3-4,6-16,18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: as persuasively argued by the Applicant none of the prior art of record discloses in combination with the other limitations of the claim  a power button configured to interwork with the contact, wherein a contact closing stroke of the power button is less than a maximum stroke of the power button; a fingerprint collection circuit disposed on the power button; a power control circuit coupled to the power button and configured to: start to control power output to supply power to the fingerprint collection circuit when detecting that the contact is closed, wherein the fingerprint collection circuit is configured to: collect fingerprint data immediately when the fingerprint collection circuit is powered…and a login circuit configured to log in to the terminal device when the fingerprint data match with the preset fingerprint data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669